Citation Nr: 1734334	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  12-27 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Entitlement to a rating in excess of 20 percent for type II diabetes mellitus with erectile dysfunction and hypertension.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2009 rating decision in which the RO, in Seattle, Washington, denied the Veteran's claim for a rating in excess of 20 percent for diabetes mellitus.  In May 2010, the Veteran filed a notice of disagreement (NOD).  In January 2011, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO in Baltimore, Maryland.  A report of that hearing has been associated with the claims file.  A statement of the case (SOC) was issued in August 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2012.

In an April 2013 rating decision, the RO, in Augusta, Maine, inter alia, recharacterized the increased rating claim on appeal as one for an increased rating claim for type II diabetes mellitus with erectile dysfunction and hypertension, and continued a 20 percent rating for the disability.  In July 2016, a supplemental SOC (SSOC) was issued, reflecting the continued denial of the Veteran's increased rating claim.  Jurisdiction over the Veteran's appeal has since been transferred to the RO in Huntington, West Virginia, which certified the appeal to the Board.

In November 2016, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge in Washington, DC.  A transcript of that hearing has been associated with the claims file.  During the hearing, the undersigned agreed to hold the record open for 30 days for the submission of additional evidence in support of the Veteran's claim.  In December 2016, the Veteran submitted additional evidence, along with a waiver of initial RO consideration of the evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2016).

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

For reasons expressed below, the claim on appeal is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted.

The Veteran was last afforded a VA examination for evaluation of his service-connected diabetes mellitus in February 2011.  However, during the November 2016 Board hearing, the Veteran indicated that his disability had worsened since his last VA examination.  In this regard, the Veteran stated that his glucose levels have been going up, that he gets lightheadedness, and that his activities have "changed quite a bit."  See Board Hearing Transcript, pp. 4-7.  

Given the possible worsening of the Veteran's service-connected diabetes mellitus, the Board finds that he should be afforded a new VA examination to obtain information as to the current severity of the disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of his claim for an increased rating.  See 38 C.F.R. § 3.655(b) (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AOJ should obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, any notice(s) of examination-sent to him by the pertinent medical facility.

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period to respond.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).

Notably, during the November 2016 Board hearing, the Veteran testified that he had been receiving treatment for his diabetes mellitus from a private doctor since 2008.  Treatment records from the Veteran's private doctor, Dr. R.W., from April 2010 to July 2010 and from January 2016 to October 2016 are of record.  However, a review of the evidence indicates that the Veteran's complete treatment records from this provider since 2008 have not been obtained.  Accordingly, in its letter, the AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain any outstanding, pertinent private (non-VA) records, to include from Dr. R.W. since 2008.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claim on appeal.  The AOJ's adjudication of the claim should include consideration of whether "staged rating" of the Veteran's diabetes mellitus-assignment of different ratings for distinct periods of time, based on the facts found-is appropriate.


Accordingly, this matter is hereby REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records, to include any records from Dr. R.W. since 2008.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received are associated with the claims file, arrange for the Veteran to undergo VA examination for evaluation of his service-connected diabetes mellitus, by an appropriate medical professional.

The contents of the entire, electronic claims file, (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

In particular, the examiner must render specific findings as to whether the diabetes mellitus does or has required insulin; a restricted diet, and/or a regulation of activities; whether the disability has resulted in a progressive loss of weight, and/or other complications; as well as whether the disability has involved episodes of ketoacidosis or hypoglycemic reactions, and, if so, the number of hospitalizations per year or number of monthly visits to a diabetic care provider required.

The examiner should also clearly indicate whether the claims file reflects any change(s) in the severity of diabetes mellitus since January 6, 2008 (one year prior to the identified date of the increased rating claim); and, if so, the approximate date(s) of the change(s), and the severity of the disability as of each date.

All examination findings, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

4.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file copy(ies) of any correspondence referencing the date and time of the examination-preferably, any notice(s) of examination-sent to him by the pertinent medical facility.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim on appeal.

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the claim, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate the claim in light of all pertinent evidence (to include all evidence added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority (to include consideration of whether staged rating of the disability is appropriate).

7.  If the full benefit sought on appeal remains denied, furnish to the Veteran and his representative a SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016)..

